Case: 12-15707      Date Filed: 05/03/2013    Page: 1 of 3


                                                           [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT

                             _________________________

                                     12-15707
                               Non-Argument Calendar
                             _________________________

                         D.C. Docket No. 0:11-cr-60147-RNS-1

UNITED STATES OF AMERICA,
                                                                    Plaintiff-Appellee,


                                        versus


ALBERTO ALERS,
a.k.a. Albert Escobar,
a.k.a. Albert Perez,

                                                                Defendant-Appellant.

                             ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                    (May 3, 2013)

Before TJOFLAT, HULL and PRYOR, Circuit Judges.

PER CURIAM:

      Alberto Alers appeals his 120-month sentence after pleading guilty to one
                  Case: 12-15707   Date Filed: 05/03/2013   Page: 2 of 3


count of conspiracy to encourage and induce aliens to reside in the United States in

violation of 8 U.S.C. §§ 1324(a)(1)(A)(v)(I), (B)(i), and one count of conspiracy to

commit mail fraud in violation of 18 U.S.C. §§ 1341, 1349. The government filed a

motion to dismiss Alers’s appeal, based on the sentence appeal waiver in Alers’s

plea agreement.

       The sentence appeal waiver is enforceable, as the district court specifically

questioned him about the waiver during his plea colloquy, and none of the waiver’s

exceptions apply. The Government=s motion to dismiss the appeal of Alers’s

sentence pursuant to the appeal waiver in Appellant=s plea agreement is GRANTED.

United States v. Bushert, 997 F.2d 1343, 1351 (11th Cir. 1993) (sentence appeal

waiver will be enforced if it was made knowingly and voluntarily); United States v.

Grinard-Henry, 399 F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to appeal

includes waiver of the right to appeal difficult or debatable legal issues or even

blatant error).

       Alers’s appeal of the district court’s denial of his motion to return his property

falls beyond the scope of the written waiver in his plea agreement. However, based

on Alers’s clear indication that he is appealing only his sentence, not the validity of

his guilty plea, we summarily affirm the district court’s denial of the motion. We

remand for the limited purpose of correcting the judgment to reflect the offense that

Alers was indicted for, mail fraud conspiracy in violation of 18 U.S.C. §§ 1341,
                                            2
         Case: 12-15707   Date Filed: 05/03/2013   Page: 3 of 3


1349.

DISMISSED IN PART; AFFIRMED IN PART; LIMITED REMAND FOR
THE PURPOSE OF CORRECTING THE JUDGMENT




                                  3